Dylan M. v Serour (2017 NY Slip Op 00616)





Dylan M. v Serour


2017 NY Slip Op 00616


Decided on January 31, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2017

Friedman, J.P., Renwick, Saxe, Gische, JJ.


2964N 161689/14

[*1] Dylan M., an Infant, by His Mother and Natural Guardian Tali T.B., Plaintiffs-Respondents,
vSameh S. Serour, et al., Defendants. Katsandonis, P.C., Nonparty Appellant.


Katsandonis, P.C., New York (Paul Catsandonis of counsel), for appellant.
Halperin & Halpern, P.C., New York (Jeffrey Weiskopf of counsel), for respondents.

Order, Supreme Court, New York County (Arlene P. Bluth, J.), entered December 14, 2015, which, to the extent appealed from as limited by the briefs, granted nonparty law firm's motion for a charging lien to the extent of awarding it quantum meruit compensation limited to prelitigation work, unanimously reversed, on the law, without costs, and the matter remanded to determine whether the firm's discharge was for cause.
Plaintiff mother, who had joint legal custody of the infant plaintiff pursuant to a judgment of divorce, had standing to retain counsel to bring the action on the infant's behalf (CPLR 1201; Mullins v Saul, 130 AD2d 634, 636 [2d Dept 1987]).
However, based on the conflicting affidavits and lack of contemporaneous documentary evidence, issues of fact exist concerning the firm's discharge. Accordingly, there is an issue whether the firm is entitled to quantum meruit compensation for litigation work, in whole or in part (see Nabi v Sells, 70 AD3d 252 [1st Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 31, 2017
CLERK